DETAILED ACTION
1.	Applicant’s amendment received on April 1, 2022 in which claims 1, 7, 10 and 15-18 were amended, claims 3, 11-14 were canceled, and claims 19 and 20 were added, has been fully considered and entered, but the arguments are not deemed to be persuasive.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REMARKS
The Applicant filed a Terminal Disclaimer in the response received on April 2, 2022.  The Terminal Disclaimer was accepted, however, it was disapproved by the Office because the person who signed the Terminal Disclaimer (only for applications filed on or after September 16, 2012), is not the Applicant, Patentee or an Attorney of record.  37CFR 1.32(a) and (b) (See FP 14.26.08) failed to state his/her capacity to sign for the juristic entity, and he/she has not been established as being authorized to act on behalf of the Applicant (See FP 14.26.09).
NOTE: 	Power of Attorney can be given to customer number, wherein all practitioners listed under the customer number have Power of Attorney.  If Power of Attorney is given to a list by registration number, the list may not comprise more than 10 practitioners or a separate paper signed by a 37 CFR 1.33(b) party must be in the record identifying which practitioners, up to 10, are recognized as having a Power of Attorney.  If the Applicant is a juristic entity (e.g. corporation), a representative of the Applicant cannot sign the Terminal Disclaimer unless it is established that the representative is a party authorized to act on behalf of the Applicant.
	Consequently, the double patenting rejection is being resubmitted and it is considered as Final.

Double Patenting
2.	The non-statutory double where the conflicting claims are not identical, but at least one examined application patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-2, 4-10 and 15-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-24 of U.S. Patent no. 10,939,112.

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 4-10 and 15-20 of the instant application and claims 1-24 of referenced Patent are drawn to the same invention. 
A close look at the instant application will show that claim 1, for example, calls for dividing a picture to be encoded into a plurality of slices; grouping the slices contained in the picture into a plurality of slice sets, each slice set containing one or more of the slices; and encoding the slices in the slice sets to get a coded bit stream of the picture, wherein the encoding the slices in the slice sets comprises: encoding a slice syntax element of a first slice in a current slice set of the plurality of slice sets, wherein the slice syntax element is quantization parameter information; and using the slice syntax element of the first slice as a slice syntax element of a second slice without encoding a new slice syntax element for the second slice, wherein the second slice is in the current slice set and after the first slice.
Similarly, claim 1 of US Patent no. 10,939,112 calls for dividing a picture to be encoded into a plurality of slices; grouping the slices contained in the picture into a plurality of slice sets, each slice set containing one or more of the slices; and encoding the slices in the slice sets to get a coded bit stream of the picture, wherein the encoding the slices in the slice sets comprises: encoding a slice set syntax element for a first slice in a current slice set of the plurality of slice sets, wherein the slice set syntax element is quantization parameter information; and using the slice set syntax element as a slice set syntax element of a second slice without encoding a new slice set syntax element for the second slice, wherein the second slice is in the current slice set and after the first slice.

Further, claim 7 of the instant calls for a video decoding method, comprising: obtaining a slice set syntax element of a first slice in a current slice set from a bit stream; decoding the first slice with the slice set syntax element; decoding a second slice with the slice set syntax element, wherein the second slice is in the current slice set and after the first slice.

Similarly, claim 18 of the cited patent calls for a video decoding method, comprising: obtaining slice and slice set division information from a bit stream to be decoded; and decoding the bit stream according to the obtained slice and slice set division information, wherein the obtaining the slice and slice set division information in the bit stream comprises: obtaining a slice set enable flag from one of the group consisting of a picture header, a sequence header, a slice header and a macroblock header of the bit stream, which indicates whether the slice sets are divided in coding of a current picture in the bit stream to be decoded;  and obtaining the slice and slice set division information in the bit stream after determining that the current picture is divided into the slice sets.

The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

Dependent claims 2, 4-6, 8-9, 17-20 are rejected based upon their dependency to the rejection of independent claims 1, 7, 10, 15 and 16.

NOTE:	Applicant’s argument has been fully considered and entered, but the arguments are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1-2, 4-10 and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yin et al. (US Patent Application Publication no. 2010/0158135) in view Oguz (US Patent Application Publication no. 2008/0151997).

Regarding claims 1 and 16, Yin discloses a non-transitory storage medium (See Yin [0011]) and  video coding method, comprising: dividing a picture to be encoded into a plurality of slices (See Yin, [0006]); grouping the slices contained in the picture into a plurality of slice sets (See Yin [0006]), each slice set containing one or more of the slices (See Yin [0006] Note that the slice group is a slice set); and encoding the slices in the slice sets to get a coded bit stream of the picture (See Yin [0007]), wherein the encoding the slices in the slice sets comprises: encoding a slice syntax element of a first slice in a current slice set of the plurality of slice sets (See Yin [0006] and [0011]), wherein the slice syntax element is quantization parameter information (See Yin [0068]); and using the slice syntax element of the first slice as a slice syntax element of a second slice without encoding a new slice syntax element for the second slice, wherein the second slice is in the current slice set and after the first slice (See Yin [0041], [0064] and [0067]).
	It is noted that Yin is silent about wherein the encoding the slices in the slice sets comprises: encoding at least one of a horizontal position parameter and a vertical position parameter of each slice in the slice sets.
	However, Oguz teaches video coding method, wherein the encoding the slices in the slice sets comprises: encoding at least one of a horizontal position parameter and a vertical position parameter of each slice in the slice sets (See Oguz Fig. 6B and 6C [0096]-[0097]).
	Therefore, it is considered obvious that one skilled in the art, at the time of the invention would recognize the advantage of modifying Yin’s encoding to incorporate Oguz’s teachings wherein the encoding the slices in the slice sets comprises: encoding at least one of a horizontal position parameter and a vertical position parameter of each slice in the slice sets.  The motivation for performing such a modification in Yin is to provide horizontal and vertical partitions as rectangular areas to denote the region of interest for that specific partition, Hence, the top left and bottom right coordinates of these rectangles are necessary and are communicated form the encoder to the decoder.

As per claim 7, Yin discloses a non-transitory computer readable medium (See Yin [0011]), processing circuit and a video decoding method (See Yin [0002]), comprising: obtaining a slice syntax element of a first slice in a current slice set from a bit stream (See Yin [0007]-[0009]), wherein the slice syntax element comprises quantization parameter information (See Yin [0041] and [0045]); decoding the first slice with the slice syntax element of the first slice (See Yin [0008]-[0009]); decoding a second slice with the slice syntax element of the first slice, wherein the second slice is in the current slice set and after the first slice (See Yin [0009]).
It is noted that Yin is silent about decoding at least one of a horizontal position parameter and a vertical position parameter of each slice in the slice sets.
	However, Oguz teaches decoding at least one of a horizontal position parameter and a vertical position parameter of each slice in the slice sets. (See Oguz [0096]-[0097]).
	Therefore, it is considered obvious that one skilled in the art, at the time of the invention would recognize the advantage of modifying Yin’s encoding to incorporate Oguz’s teachings to decode at least one of a horizontal position parameter and a vertical position parameter of each slice in the slice sets.  
The motivation for performing such a modification in Yin is to provide horizontal and vertical partitions as rectangular areas to denote the region of interest for that specific partition, Hence, the top left and bottom right coordinates of these rectangles are necessary and are communicated form the encoder to the decoder.

As per claim 2, the combination of Yin and Orguz further teaches encoding a slice set enable flag in the coded bitstream indicating whether each of the slice set is enable to comprise two slices (See Oguz [0046]-[0047]).

As per claim 15, Yin further teaches the decoder as noted above in the rejection of claim 7.

As per claims 4, 8 and 17, Yin further discloses the first slice as the initial slice of the set (See Yin [0049).

As per claim 5, Yin further discloses encoding information indicating the slice syntax element is present in the current slice (See [0008]).

As per claims 6, 9 and 18, Yin further teaches parameter indicating use of a designated quantization matrix for the first slice (See Yin [0067]-[0069]).

As per claims 10, Yin further discloses a non-transitory CRM along with processor for executing the method in Yin [0011].

As per claims 19-20, the combination of Yin and Oguz further teaches encoding information indicating whether the current slice is and initial slice of the current slice set (See Oguz [0090], [0093]).

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424